BARFIELD, J.
We hold that the trial court erred as a matter of law in finding that it had no subject matter jurisdiction to consider a complaint for civil theft, “[bjecause plaintiff did not wait the required thirty (30) days before filing suit.” Section 722.11, Florida Statutes, requires that a person, “[bjefore filing an action under this section” seeking treble damages for civil theft “must make a written demand for payment,” and provides that if the person to whom the written demand is made complies within thirty days after receiving the demand, “that person shall be given a written release from further civil liability” by the person making the demand. Contrary to the finding of a federal judge in In re Naturally Beautiful Nails, 262 B.R. 131 (Bankr. M.D.Fla.2001), we find nothing in the statute which bars the filing of a suit for civil theft before the aforementioned thirty-day time period has expired.
The order dismissing the claim of civil theft without prejudice is REVERSED, and the case is REMANDED to the trial court for further proceedings.
VAN NORTWICK, and THOMAS, JJ., concur.